UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

DE’MARCUS THOMAS CIVIL ACTION

VERSUS

WALLACE, RUSH, SCHMIDT, INC. NO.: 16-572-BAJ-RLB
RULING AND ORDER

 

Before the Court are two motions: Wallace, Rush, Schmidt, Inc.’s Motion for
Partial Dismissal (Doc. 53) of De’Marcus Thomas’s third amended complaint and
Wallace, Rush, Sclimidt, Inc.’s Motion to Strike (Doc. 54) the class-action
allegations of Thomas’S third amended complaint. F or the reasons that follow, the
Motion for Partial Dismissal (Doc. 53) is GRANTED IN PART and DENlED

IN PART and the Motion to Strike (Doc. 54) is GRANTED.

I. BACKGROUND

This is a wage~and-hour dispute lt arises from a company’s alleged failure to
pay laborers for disaster-restoration work they performed during the August 2016

flooding in southeast Louisiana.

De’Marcus Thomas sued Wallace, Rush, Sclimidt, Inc. for violating the Fair

Labor Standards Act (FLSA), 29 U.S.C. §§ 201_219, defrauding him, breaching an

oral employment contract, and negligently failing to keep payroll records.l (Doc. 51).
His third amended complaint, though inartfully drafted, suggests that he seeks to
certify a collective-action class under § 216(b) of the FLSA and a Federal Rule of Civil

Procedure 23(b)(3) damages class.2 (Id.).

In his third amended complaint, Thomas alleges that Wallace, Rush, Schmidt,
Inc. (WRS) is a “natural disaster cleanup and recovery personnel resource
management company” that hired him to “perform disaster restoration” services. (Id.
at 11 12). He alleges that WRS “fail[ed] to keep accurate payroll records and fail[ed] to
pay regular wages and overtime.” (Id. at il 78). And he seeks to certify a class
consisting of

[a]ll persons who were or are currently employed by WRS in the State
of Louisiana and who have not been compensated for regular wages
andjor have not been compensated the overtime rate of one and one-half
times the regular rate of pay for all work performed in excess of forty
hours per work week, and . . . any employee for which Defendants WRS
and Servpro failed to maintain and preserve payroll records or other
records, containing, without limitation, the total hours worked by each
class member each workday and total hours worked by each class
member each workweek.

(Id. at 1| 75). His third amended complaint does not distinguish between a proposed
collective-action class and a proposed Rule 23(b)(3) class. (Id.). So the Court assumes

that Thomas intends the same definition to apply to each.

 

1 Thomas also sued D&A Enterprises, Inc., which did not join WRS’S motions (Doc. 51 at 1!11
14-15).

2 A]though Thomas’s third amended complaint invokes Ruie 2303)(2), his opposition papers
indicate that he seeks to certify a Rule 23(b)(3) class. (Compore Doc. 51 at ‘|l 95 with Doc. 81 at 11 10).

2

WRS moves to dismiss under Rule 12(b)(6). (Doc. 53). lt argues that Thomas
fails to plead plausible claims for (1) a collective action under § 216(b) of the FLSA,
(2) detrimental reliance, (3) unjust enrichment, and (4) fraud. (Doc. 53-1). Thomas
disagrees. (Doc. 79). He responds that his allegations provide WRS fair notice, that
his quasi-contract claims should stand, and that his allegations of fraud meet Rule

9(b)’s particularity standard. (Id.).

Separately, WRS moves to strike the class-action allegations of Thomas’s third
amended complaint.3 (Doc. 54). lt argues that Thomas fails to plead facts showing
that the requirements of Rules 23(a) and 23(b)(3) are met. (ld.). Thomas opposes and

casts the motion as “premature." (Doc. 81).

II. MOTION TO DISMISS

A. Standard

To overcome WRS’s motion to dismiss, Thomas must plead a plausible claim for
relief. See Rom,ero v. City of Grapevine, Tex., 888 F.Bd 170, 176 (5th Cir. 2018) (citing
Ash,croft o. lqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is pleaded with
factual content that allows the Court to reasonably infer that WRS is liable for the

misconduct alleged. See Edionwe v. Bo:iley, 860 F.3d 287, 291 (5th Cir. 2017) (citing

 

3 The Court recognizes that some courts analyze challenges of this sort under Rule 12(b)(6).
See, e.g., Reedy U. Pht`llt'ps 66 Co., No. l'l-l?-2914, 2018 WL 1413087, at *11 (S.D. ':.‘ex. Mar. 20, 2018)
(treating motion to strike class-action allegations as a Rule 12(b)(6) motion)j. Tay£or v. Denka
Performance Elastomer LLC, No. 17-7668, 2018 WL 1010186, at *4 (E.D. La. Feb. 22, 2018) (same).
The Court considers it a distinction without a difference: no matter the standai'd, the question is
whether a complaint contains sufficient facts to show that Rule 23’s requirements are met.

3

Iqbal, 556 U.S. at 678). The Court accepts as true the well-pleaded facts of Thomas’s
third amended complaint and views those facts in the light most favorable to him. See

Midwest Feeders, Inc. v. Bank ofFranklin, 886 F.Bd 507, 513 (5th Cir. 2018).

B. Analysis

1. FLSA Collective Action

The FLSA sets wage, hour, and overtime standards employers must generally
follow. See 29 U.S.C. §§ 206 (minimum wage), 207(a) (overtime). If an employer
violates these standards, an employee may sue on behalf of himself and “other
employees similarly situated.” 29 U.S.C. § 216(b). Such a suit is called a collective

action. See Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69 (2013).

Some courts have held that it is improper to challenge a collective action by
Rule 12 motion. See, e.g., Robinson v. R&L Carriers Payroll, LLC, No. l'l-17-1762,
2018 WL 1033256, at *2 (S.D. Tex. Feb. 20, 2018). This Court has held otherwise See
Creech v. Holidoy CVS, LLC, No. 11-CV~46-BAJ-DLD, 2012 WL 4483384, at *3 (M.D.

La. Sept. 28, 2012).

To plead a plausible collective-action claim, Thomas must allege facts sufficient
to provide WRS “fair notice of the putative class.” Flores 1). Act Event Servs., Inc., 55
F. Supp. 3d 928, 940 (N.D. Tex. 2014). WRS argues that it lacks fair notice because
Thomas’s collective-action allegations are conclusory and his class definition is too
broad. (Doc. 53-1). Thomas rejoins that his allegations outline the “job duties” and
“scope” of the putative class and so provide fair notice. (Doc. 79). The Court disagrees

4

Thomas’s collective-action allegations fail to provide WRS fair notice of the
putative class. See Flores, 55 F. Supp. 3d at 940. His class deinition is too broad; it
appears to include any person of any position for whom WRS at any point “failed to
maintain and preserve payroll records.” (Doc. 51 at 11 75). That alone defeats fair

notice.

Beyond its breadth, the class is ill-defined. (Doc. 51 at ‘|l 7 5). The collective-
action allegations that follow paragraph 75’s class dennition suggest that Thomas
proposes a narrower class-one limited to persons “hired to perform disaster
restoration work on an hourly basis.” (Doc. 51 at 1|‘|| 74, 76-82). But even that
definition falls short: “disaster restoration work” could describe the duties of a day

laborer, a structural engineer, or a legal-aid attorney. (Id. at 1[ 76).

lf Thomas intends to plead a plausible collective-action claim, he must craft a
coherent class definition See Flores, 55 F. Supp. 3d at 940. He could, for example, use
the specific duties outlined in paragraph 79 to define a narrower class in paragraph
75. (Doc. 51 at 1111 75, 79). lt is not WRS’s responsibility to “define the putative class
by piecing together factual allegations strewn throughout” Thomas’s third amended
complaint Flores, 55 F. Supp. 3d at 940. And it is not this Court’s responsibility to

plead his collective-action claim for him.

Because Thomas’s collective-action allegations fail to provide WRS fair notice
of the putative class, the Court grants WRS’s motion and dismisses Thomas’s
collective-action claim without prejudice. (Doc. 51 at 1|1| 74-82). The Court finds that

justice requires that Thomas have a final opportunity to amend his complaint to plead

5

a plausible collective-action claim. See FED. R. CIV. P. 15(a). The Court therefore
grants Thomas 14 days to amend his complaint to attempt to plead a plausible

collective-action claim.

2. Detrimental Reliance

Detrimental-reliance claims are based on Article 1967 of the Louisiana Civil
Code. See Koerner v. CMR Constr. & Roo)‘ing, L.L.C., 910 F.3d 221, 232 (5th Cir.
2018). Article 1967 instructs, “[a] party is obligated by a promise when he knew or
should have known that the promise would induce the other party to rely on it to his

detriment and the other party was reasonable in so relying.” LA. CIV. CODE art. 1967.

To plead a plausible detrimental-reliance claim, Thomas must allege (1) a
promise, (2) made in such a manner that WRS should have expected Thomas to rely
on it, (3) justifiable reliance, and (4) a change in position to Thomas’s detriment

because of the reliance. See Koerner, 910 F.Bd at 231.

Detrimental reliance typically applies “when no written contract or an
unenforceable contact exists between the parties.” Drs. Bethea, Moustoakas and
Weaver LLC v. St. Pau,£ Gaardian Ins. Co., 376 F.Bd 399, 403 (5th Cir. 2004). That is
because “reliance on promises made outside of an unambiguous fully-integrated

agreement” is “unreasonable as a matter of law.” Id. at 404.

WRS declares that Thomas cannot plead a detrimental-reliance claim because
he also alleges a breach-of-contract claim. (Doc. 53-1 at p. 12). lt offers no analysis

(Id.). Thomas responds that his detrimental-reliance and breach-of-contract claims

are not mutually exclusive. (Doc. 79 at p. 9). The Court agrees with Th omas but finds

that he has not plausibly pleaded the detrimental-reliance claim.

Thomas alleges, confusingly, that “Defendants promised to pay [him] on
multiple occasions that [sic] they would be paid regular wages and overtime[.]” (Doc.
53 at 1[ 129). lt is not clear whether that “promise” arose from an “unambiguous,
fully-integrated agreement.” See Bethea, 376 F.3d at 403. lf it did, then 'l`homas can

sue for detrimental reliance; if it did not, then he cannot. See id.

Because Thomas fails to plead a plausible detrimental-reliance claim, the
Court grants WRS’s motion and dismisses the claim without prejudice. (Doc. 51 at 1|1]
127-131). The Court finds that justice requires that Thomas have a final opportunity
to amend his complaint to plead a plausible detrimental-reliance claim. See FED. R.
CIV. P. 15(a). The Court therefore grants Thomas 14 days to amend his complaint to

attempt to plead a plausible detrimental-reliance claim.

3. Unj ust Enrichlnent

A plaintiff cannot recover on an unjust-enrichment theory if “the law provides
another remedy.” Walters v. MedSoath Record Mgrnt., LLC, 2010-0352, p. 1 (La.
6!4/10); 38 So. 3d 241, 242 (per curiam). That is because unjust enrichment applies
only to “iill a gap in the law where no express remedy is provided.” Id. at 242 (citation

omitted).

Thomas cannot plead a plausible unjust-enrichment claim because the law

provides him other remedies: a negligence claim, a breach-of-contract claim, and an

overtime claim under the FLSA. See JP Mack Inclas. LLC u. Mosaic Fertilizer, LLC,
970 F. Supp. 2d 516, 521 (E.D. La. 2013) (dismissing unjust-enrichment claim

because a statute provided plaintiff another remedy).

Because Thomas fails to plead a plausible unjust-enrichment claim, the Court
grants WRS’s motion and dismisses the claim with prejudice (Doc. 51 at 1|1] 132_140).
Amendment would be futile: Thomas cannot, as a matter of law, plead a plausible
unjust-enrichment claim given the other remedies available to him. See Walters, 38

So. 3d at 242; JP Mack Ind,u,s. LLC, 970 F. Supp. 2d at 521.

4. Fraud

Fraud is “a misrepresentation or a suppression of the truth made with the
intention either to obtain an unjust advantage for one party or to cause a loss or
inconvenience to the other.” LA. CIV. CODE art. 1953. lt may “result from silence or

inaction.” Id.

To plead a plausible fraud claim, Thomas must allege that “‘(1) a
misrepresentation of material fact, (2) made with the intent to deceive, (3) caused
justifiable reliance with resultant injury.’” Koerner, 910 F.3d at 230 (quoting Becnel

v. Grodner, 982 So. 2d 891, 894 (La. Ct. App. 2008)).4

Beyond alleging the elements of fraud, Thomas “must state with particularity

the circumstances constituting fraud[.]” FED_ R. CIV. P. 9(`b). So doing requires

 

4 WRS argues, incorrectly, that Louisiana law does not recognize fraud as an independent tort.
(Doc. 53-1 at p. 14). lt does. See, e.g., Ga£dry o. U.S. Tobacco Co., 188 F.3d 619, 626-627 (5th Cir. 1999).

8

Thomas to “plausibly plead facts establishing the time, place, and contents of the false
representation, as well as the identity of the person making the misrepresentation
and what the person obtained thereby.” l_AS Servs. Grp., L.L.C. v. Jim Backley &

Assocs., Inc., 900 F.3d 640, 647 (5th Cir. 2018) (citation omitted).

Thomas fails to plead a plausible fraud claim. (Doc. 51 at 1l1l 141_148). He
alleges that “Defendants” falsely represented that he “would be paid on Fridays for
the work performed.” (Doc. 51 at 11 143). l-le does not identify the person who made
the statement or the time or place the statement was made. (Id. at 1]1| 141-148). So
his allegations fail to satisfy Rule 9(b)’s particularity requirement See Benchmark
Elecs., Inc. v. J.M. Haber Corp., 343 F.3d 719, 724 (5th Cir. 2003) (“Put simply, Rule

9(b) requires the who, what, when, where, and how to be laid out.”).

Because Thomas fails to plead a plausible fraud claim, the Court grants WRS’s
motion and dismisses the claim without prejudice. (Doc. 51 at 1[1[ 141-148). The Court
finds that justice requires that Thomas have a final opportunity to amend his
complaint to plead a plausible fraud claim. See FED. R. CIV. P. 15(a). The Court
therefore grants Thomas 14 days to amend his complaint to attempt to plead a

plausible fraud claim.

III. MOTION TO STRIKE

A. Standard

The Court has an “independent obligation to decide whether an action [is]
properly brought as a class action[.]” McGowan u. Faalkner Concrete P£pe Co., 659

9

F.2d 554, 559 (5th Cir. 1981). To fulfill that obligation, the Court may apply Rule
23(d)(1)(D) to strike class-action allegations that fall short of Rule 23’s requirements
See Colernan v. Sears Horne Improoement Prods., Inc., No. 16-2537, 2017 WL
1064965, at *7 (E.D. La. Mar. 20, 2017) (striking deficient class-action allegations);
Agailar u. Allstate Fire and Cas. Ins. Co., No. 06-4660, 2007 WL 734809, at *2 (E.D.

La. Mar. 6, 2007) (same).

B. Analysis

Thomas hopes to certify a Rule 23(b)(3) damages class. (Doc. 81 at p. 10). So he
must plead facts satisfying the “threshold requirements” of Rule 23(a) and the
predominance and superiority requirements of Rule 23(b)(3). See Maldonado v.
Ochsner Clinic Foundation, 493 F.Bd 521, 523 (5th Cir. 2007) (citing Arnchem, Procls.,

Inc. v. Windsor, 521 U.S. 613-614 (1997)). The Court turns first to Rule 23(a).

Rule 23(a) announces four threshold requirements: (1) the class must be so
numerous that joinder of all members is impracticable; (2) there must be questions of
law or fact common to the class; (3) the claims or defenses of the representative
parties must be typical of the claims or defenses of the class; and (4) the
representative parties must fairly and adequately protect the interests of the class.

See FED. R. CIV. P. 23(a). The Court considers each requirement.
1. Numerosity

The first requirement demands that the putative class be “so numerous that

joinder of all members is impracticable.” FED. R. ClV. P. 23(a)(1). To satisfy this

10

requirement, Thomas must provide a “reasonable estimate of purported class
members.” Ibe v. Jones, 836 F.3d 516, 528 (5th Cir. 2016) (citation omitted.). He does

SO.

Thomas alleges that the putative class consists of “at least 1,500 wc-rkers” WRS
employed after the August 2016 flooding (Doc. 51 at 11 87). That is “within the range
that generally satisfies the numerosity requirement.” Mallen v. Treasare Chest
Casino, LLC, 186 F.3d 620, 624 (5th Cir. 1999). The Court therefore funds that

Thomas alleges sufficient facts to satisfy Rule 23(a)(1)’s numerosity requirement.

2. Cornmonality

The second requirement demands that there be “questions of law or fact
common to the class.” FED. R. CIV. P. 23(a)(2). The Supreme Court has interpreted
Rule 23(a)(2) to require that the claims of putative class members “depend upon a
common contention” that is “of such a nature that it is capable of class-wide

resolution[.]” Wal-Mart Stores, Inc. v. Dakes, 564 U.S. 338, 350 (2011).

Thomas fails to allege facts sufficient to satisfy Rule 23(a)(2)’s commonality
requirement. (Doc. 51). Because Thomas fails to precisely define the class he seeks to
certify, the Court lacks the information it needs to decide if the class members’ claims
“depend upon a common contention.” Wal-Mart, 564 U-S. at 350. As presently defined,
the proposed class extends to “any employee for which Defendants WRS and Servpro

failed to maintain and preserve payroll records.” (Doc. 51 at 11 75). The Court doubts

11

that a class so broadly defined could present the common questions Rule 23(a)(2)

requires.

3. Typicality

The third requirement demands that the claims of the representative party be
“typical" of the claims of the class. See FED. R. CIV. P. 23(a)(3). The “typicality inquiry
rests ‘less on the relative strengths of the named and unnamed plaintiffs cases than
on the similarity of legal and remedial theories behind their claims.’” Ibe, 836 F.3d at

528-529 (quoting Jenkins v. Raym,ark Indus. lnc., 782 F.2d 468, 472 (5th Cir. 1986)).

Thomas fails to allege facts sufficient to satisfy Rule 23(a)(3)’s typicality
requirement. (Doc. 51). The Court cannot decide if Thomas’s claims are “typical" of
the claims of the proposed class because Thomas has inadequately defined the

proposed class. (ld. at 11 75).

4. Adequacy

The fourth requirement demands that the representatives parties “fairly and
adequately protect the interests of the class." See FED. R. C[V. P. 23(a)(4). “This
standard ‘requires the class representative to possess a sufficient level of knowledge
and understanding to be capable of controlling or prosecuting the litigation.”’ Ibe, 836
F.3d at 529 (quoting Berger v. Compaq Compat. Corp., 257 F.3d 475, 482-483 (5th

Cir. 2001)).

12

Thomas fails to allege facts sufficient to satisfy Rule 23(a)(4)’s adequacy
requirement. (Doc. 51). His failure to properly define the proposed class makes it
impossible for the Court to decide if Thomas can “fairly and adequately protect” class-

members’ interests.

Having considered each of Rule 23(a)’s four requirements, the Court finds that
Thomas fails to allege facts sufficient to satisfy three of them. Because Thomas’s
allegations do not satisfy those “threshold requirements,” the Court does not reach
Rule 23(b)(3). All told, Thomas fails to plead facts sufficient to show that this wage-
and-hour dispute should proceed as a Rule 23(b)(3) class action. The Court therefore
grants WRS’s motion and strikes the class-action allegations (Doc. 51 at 1|11 83-97)

from Thomas’s third amended complaint

IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion for Partial Disrnissal (Doc. 53) filed by
Wallace, Rush, Schrnidt, lnc. is GRANTED, in part, as follows: Thomas’s FLSA
collective-action claim is DISMISSED WITHOUT PREJUDICE; Thomas’s
detrimental-reliance claim is DISMISSED WITHOUT PREJUDICE; Thomas’s

unjust-enrichment claim is DISMISSED WITH PREJUDICE; and Thomas’s fraud

13

claim is DISMISSED WITHOUT PREJUDICE. The Motion (Doc. 53) is otherwise

DENIED.

IT IS FURTHER ORDERED that the Motion to Strike (Doc. 54) Eled by
Wallace, Rush, Schmidt, lnc. is GRANTED. The class-action allegations (Doc. 51 at

1111 83-97) are STRICKEN from Thomas’s third amended complaint

IT IS FURTHER ORDERED that Thomas is granted 14 days to amend his
complaint to attempt to plead (1) a collective-action claim under the FLSA; (2) a
detrimental-reliance claim; and (3) a fraud claim- lf Thomas fails to timely amend,

the Court will, on its own motion, dismiss the claims with prejudice

Baton Rouge, Louisiana, this z_z_l:lay of April, 2019.

G;QQ!L`

JUDGE BR A. IAUACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

14

